TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2015



                                      NO. 03-14-00522-CV


                                  Warren Kopecky, Appellant

                                                 v.

    JP Mortgage Services, Inc.; JP Morgan Chase Bank, N.A; Merscorp Holdings, Inc.;
     Barrett Daffin Frappier Turner & Engel, LLP; and Janita Strickland, Appellees




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 23, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.